                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD SEARS,                        :      Civil No. 1:17-CV-50
                                      :
                    Plaintiff         :
                                      :      (Judge Kane)
         v.                           :
                                      :      (Magistrate Judge Carlson)
VINCENT MOONEY, et al.,               :
                                      :
                   Defendants         :


                           MEMORANDUM ORDER

I.    Factual Background

      This is a civil action initiated by Richard Sears, a state inmate. Presently

before the court is a motion for sanctions filed by Sears which seeks to sanction

defense counsel for aspects of their advocacy, specifically statements made by

counsel in briefs which Sears regarded as unfair and misleading. (Doc. 76.) This

motion is fully briefed and is, therefore, ripe for resolution. While Sears’ motion

may identify certain ambiguities and minor inaccuracies in some defense filings, we

believe these matters to be both inadvertent and wholly immaterial. Accordingly, for

the reasons set forth below, this motion is DENIED.
II.   Discussion

      The legal standards governing motions for sanctions are familiar ones. With

respect to such motions, our exercise of discretion in this instance is guided by settled

case law describing the responsibilities of the court when considering sanctions

against parties. At the outset, it is well-settled that a district court has the inherent

power to sanction parties appearing before it for refusing to comply with its orders

and to control litigation before it. See, e.g., Tracinda Corp. v. DaimlerChrysler AG,

502 F.3d 212, 242 (3d Cir. 2007). Indeed, the inherent power of the Court to act in

this area has long been recognized by the United States Supreme Court, which has

held that:

      It has long been understood that A[c]ertain implied powers must
      necessarily result to our Courts of justice from the nature of their
      institution,@ powers Awhich cannot be dispensed with in a Court,
      because they are necessary to the exercise of all others.@ United States
      v. Hudson, 7 Cranch 32, 34, 3 L.Ed. 259 (1812); see also Roadway
      Express, Inc. v. Piper, 447 U.S. 752, 764, 100 S.Ct. 2455, 2463, 65
      L.Ed.2d 488 (1980) (citing Hudson ). For this reason, ACourts of justice
      are universally acknowledged to be vested, by their very creation, with
      power to impose silence, respect, and decorum, in their presence, and
      submission to their lawful mandates.@ Anderson v. Dunn, 6 Wheat. 204,
      227, 5 L.Ed. 242 (1821); see also Ex parte Robinson, 19 Wall. 505, 510,
      22 L.Ed. 205 (1874). These powers are Agoverned not by rule or statute
      but by the control necessarily vested in courts to manage their own
      affairs so as to achieve the orderly and expeditious disposition of cases.@
      Link v. Wabash R. Co., 370 U.S. 626, 630-631, 82 S.Ct. 1386, 1388-
      1389, 8 L.Ed.2d 734 (1962).


                                           2
Chambers v. NASCO, Inc. 501 U.S. 32, 43 (1991).

      Sanctions decisions rest in the sound discretion of the court and a decision

denying a motion for sanctions may only be reviewed for abuse of discretion, which

will be found only where Athe court=s decision rests upon a clearly erroneous finding

of fact, an errant conclusion of law or an improper application of law to fact.@ In re

Prudential Ins. Co. Am. Sales Practice Litig. Actions, 278 F.3d 175, 181 (3d Cir.

2002) (quoting In re Orthopedic Bone Screw Products Liability Litig., 193 F.3d 781,

795 (3d Cir. 1999)).       In addition to the court=s inherent authority, ARule 11

authorizes imposition of sanctions upon the signer of any pleading, motion or other

paper that was presented for an improper purpose, e.g., >to harass or to cause

unnecessary delay or needless increase in the cost of litigation.= See Landon, 938

F.2d at 452. Rule 11 sanctions are based on > Aan objective standard of

reasonableness under the circumstances.@ = Id. at 453 n. 3 (quoting Mary Ann

Pensiero, Inc. v. Lingle, 847 F.2d 90, 94 (3d Cir.1988)). Bad faith is not required.

Id.; Jones, 899 F.2d at 1358.@ Martin v. Brown, 63 F.3d 1252, 1264 (3d Cir. 1995).

Furthermore, it is well-settled under Rule 11 that: ASanctions are to be applied only

>in the Aexceptional circumstance@ where a claim or motion is patently unmeritorious

or frivolous.= Doering v. Union County Bd. of Chosen Freeholders, 857 F.2d 191,

194 (3d Cir.1988) (citation omitted). Rule 11's >primary purpose is not Awholesale

fee shifting but [rather] correction of litigation abuse.@ = Id. (alteration in original)

                                           3
(citation omitted). It >must not be used as an automatic penalty against an attorney

or party advocating the losing side of a dispute,= and it >should not be applied to

adventuresome, though responsible, lawyering which advocates creative legal

theories.= Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 94 (3d Cir.1988) (citation

omitted).@ Ario v. Underwriting Members of Syndicate 53 at Lloyds for 1998 Year

of Account, 618 F.3d 277, 297 (3d Cir. 2010), as amended (Dec. 7, 2010).

      Moreover, the exercise of this discretion is guided by certain basic principles.

Foremost among these principles is the tenet that sanctions should always be

narrowly tailored to meet the misconduct, and should entail no greater punishment

than is reasonably necessary to address the specific wrongdoing that confronts the

court. See Klein v. Stahl, GMBH & Co., Maschinefabrik, 185 F.3d 98 (3d. Cir.

1999).This basic, but pivotal, aspect of the exercise of discretion in this area, has

been voiced in many ways. Thus, it is well established that, A[b]ecause of their very

potency, inherent powers must be exercised with restraint and discretion. A primary

aspect of that discretion is the ability to fashion an appropriate sanction for conduct

which abuses the judicial process.@ Chambers v. NASCO, Inc. 501 U.S. at 44-45

(citation omitted). Therefore, in exercising this authority we are cautioned that:

      [A] district court must ensure that there is an adequate factual predicate
      for flexing its substantial muscle under its inherent powers, and must
      also ensure that the sanction is tailored to address the harm identified.
      In exercising its discretion under its inherent powers, the court should
      be guided by the same considerations that guide it in the imposition of
                                          4
      sanctions under the Federal Rules. First, the court must consider the
      conduct at issue and explain why the conduct warrants sanction.

Republic of Philippines v. Westinghouse Elec. Corp. 43 F.3d at 74.

Moreover:

      [H]aving evaluated the conduct at issue, the district court must
      specifically consider the range of permissible sanctions and explain
      why less severe alternatives to the sanction imposed are inadequate or
      inappropriate. Although the court need not Aexhaust all other
      sanctioning mechanisms prior to resorting to its inherent power@
      (Landon v. Hunt, 938 F.2d at 450, 454 (3d Cir.1991)), the court must
      explain why it has chosen any particular sanction from the range of
      alternatives it has identified. See Poulis, 747 F.2d at 868 (sanctions
      under Fed.R.Civ.P. 16 and 37).
Id.

      Here, judged against these benchmarks, Sears’ sanctions motion fails for a

single, simple reason. Applying an Aobjective standard of reasonableness under the

circumstances@ Martin v. Brown, 63 F.3d 1252, 1264 (3d Cir. 1995), it cannot be

said that defense counsel has acted with Aan improper purpose, e.g., >to harass or to

cause unnecessary delay or needless increase in the cost of litigation.= @ Id. Since

A[s]anctions are to be applied only >in the Aexceptional circumstance@ where a claim

or motion is patently unmeritorious or frivolous.= Doering v. Union County Bd. of

Chosen Freeholders, 857 F.2d 191, 194 (3d Cir.1988) (citation omitted),@ Ario v.

Underwriting Members of Syndicate 53 at Lloyds for 1998 Year of Account, 618

F.3d 277, 297 (3d Cir. 2010), as amended (Dec. 7, 2010), there simply is nothing
                                         5
about the alleged minor, inadvertent, and immaterial matters cited by Sears which

warrants sanctions and this motion should be denied.

III.   Order

       Accordingly, for the foregoing reasons, the plaintiff’s motion for sanctions,

(Doc. 76), is DENIED.

       So ordered this 6th day of February 2019.



                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         6
